Citation Nr: 0726999	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as being the result of 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO granted service 
connection for left ear hearing loss and tinnitus, and 
assigned noncompensable and ten percent evaluations 
respectively, effective July 22, 2004.  The RO also denied 
entitlement to service connection for right ear hearing loss, 
skin cancer, and lung disease.  The veteran submitted a 
notice of disagreement (NOD) for the right ear hearing loss, 
skin cancer, and lung disease; however, he only submitted a 
VA Form 9, Appeal to the Board of Veterans' Appeals, for the 
lung disease claim.  

In August 2005, the RO issued a Statement of the Case 
addressing the issues of service connection for right ear 
hearing loss and skin cancer.  However, the RO subsequently 
determined in an April 2006 letter that the veteran had not 
submitted a timely substantive appeal as to either of those 
claims.  The veteran has not since expressed disagreement 
regarding that determination.  Thus, the Board will proceed 
to adjudicate only the issue described in the title page of 
this decision.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in July 2005, the 
veteran indicated that he did not want a hearing.  
Thereafter, in a December 2006 personal statement, the 
veteran indicated that he wanted to be scheduled for a 
hearing.  An informal conference was scheduled for April 17, 
2006; however, the veteran's representative informed the RO 
via an April 2006 statement, that the veteran wished to 
cancel his hearing and also requested a 60-day hold on the 
case to obtain additional evidence.  The Board finds that 
there is no hearing request pending at this time.  See 38 
C.F.R. § 20.702(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for chronic 
obstructive pulmonary disorder (COPD), to include as being 
the result of exposure to herbicides.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran contends that he developed COPD as a result of 
being exposed to Agent Orange and ALC chemicals during his 
military service.  The veteran has reported to a private 
physician as stated in an August 2006 private medical record, 
that he was exposed to smoke and tear gas during basic 
training and as an instructor at Fort Ord.  He also reported 
extensive exposure to dust, smoke, tear gas, and motor fumes 
while in Augsburg, Germany, as well as gasoline and diesel 
space heaters that emitted high levels of petroleum fumes 
while at the White Sands Missile Range.  In Vietnam, the 
veteran was frequently exposed to defoliating herbicides 
delivered via spray airplanes as a forward observer.  

In the December 2004 rating decision, the RO denied service 
connection for lung disease because while there is current 
evidence of a lung disability, finding that there is no 
evidence of record to suggest that his lung disease is due to 
exposure to herbicides or ALC chemicals in service.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Given the veteran's contentions regarding his COPD, 
and the medical evidence suggesting a current disability due 
to his military service, the Board finds that an examination 
is necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

In this regard, the Board notes that the veteran served in 
Vietnam during the Vietnam Era; hence, he is presumed to have 
been exposed to herbicides agents during such service.  
However, COPD is not among the diseases, listed under 38 
C.F.R. § 3.309(e), for which service connection, on a 
presumptive basis, due to herbicide exposure, is available.  
Thus, there is no basis to grant service connection for COPD 
on a presumptive basis.  

Nevertheless, the record presents a possible basis for grant 
of service connection for COPD on a direct basis in that a 
private physician appeared to find that the veteran's 
herbicide exposure contributed to the development of COPD.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Consequently, a VA examination is necessary to 
clarify the etiology of this disorder.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to determine whether there is a 
relationship between any currently 
manifested lung disease and his active 
military service, to include exposure to 
herbicides or other chemicals in service.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the veteran's current COPD is 
related to his active service.  The 
rationale for any conclusion reached 
should be provided.  The examiner should 
also discuss the pertinent medical 
opinion from Dr. R.S. regarding the 
etiology of the veteran's lung disease, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

